Citation Nr: 9908947	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-25 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss, with tinnitus.

2.  Entitlement to service connection for osteoarthritis of 
the spine with scoliosis, leg length discrepancy, and back 
injury.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1941 to 
January 1947, and from September 1948 to September 1963.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1996, from 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's hearing was evaluated as normal on 
examination in March 1952, November 1953, February 1958, 
January 1959, January 1960, December 1960, April 1962, 
February 1963, and April 1963.

3.  The first complaints regarding hearing loss, contained in 
the claims folder, occurred many years after the veteran's 
final separation from service.

4.  The veteran's service medical records are completely 
negative for complaints of, treatment for, or diagnosis of a 
back disorder.

5.  No competent medical evidence or opinion has attributed 
the veteran's current back disability to his remote military 
service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss and tinnitus were not incurred in 
or aggravated by active military service.  38 U.S.C.A. §1110, 
5107 (West 1991 and Supp. 1998); 38 C.F.R. § 3.303 (1998).

2.  The claim for service connection for osteoarthritis of 
the spine with scoliosis, leg length discrepancy, and back 
injury is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 and Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for bilateral hearing 
loss, with tinnitus.

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

The veteran contends that his current bilateral hearing loss 
with tinnitus is attributable to his active military service 
as a pilot in the U.S. Army Air Force, and the U.S. Air 
Force.  He specifically contends that he was exposed to 
acoustical trauma while flying, and especially flying the B-
25 Medium Bomber, which he has described as the noisiest 
plane in the Air Force.  He has also reported that he cheated 
on his audiogram at his retirement physical examination, by 
raising his hand each time he saw the technician move his 
hand.

A review of the veteran's service medical records shows a 
finding of 15/15 spoken and whispered voice recorded in March 
1952.  Frequent audiometric evaluations were conducted 
throughout the late 1950's and early 1960's.  Pure tone 
thresholds were evaluated as follows.

November 1953

		1000hz	2000hz	3000hz	4000hz
Right 		0		0				0

Left		5		5				5

February 1958

		1000hz	2000hz	3000hz	4000hz
Right 		10		10				15

Left		15		15				10

January 1959

		1000hz	2000hz	3000hz	4000hz
Right 		-5		0		10		10

Left		-5		0		10		10

January 1960

		1000hz	2000hz	3000hz	4000hz
Right 		15		15		15		15

Left		10		10		10		10


December 1960

		1000hz	2000hz	3000hz	4000hz
Right 		-10		-10		0		-5

Left		-10		-10		-5		0

April 1962

		1000hz	2000hz	3000hz	4000hz
Right 		0		0		5		5

Left		0		0		5		0

February 1963

		1000hz	2000hz	3000hz	4000hz
Right 		-10		-5		5		0

Left		-10		-10		0		-5

April 1963

		1000hz	2000hz	3000hz	4000hz
Right 		10		5		5		0

Left		10		10		0		5

Post service medical records include an April 1996 report of 
a Belltone hearing aid evaluation.  This report notes that 
the veteran is a hearing aid user, and that evaluation showed 
him diagnosed with moderate to severe sensorineural hearing 
loss in high frequencies.  It was noted that the hearing loss 
appeared to be progressive.

The report of a VA audio examination, conducted in June 1996, 
shows the veteran wearing self-purchased hearing aids 
binaurally.  He reported that he had worn hearing aids for 
the prior 10 years.  He reported noise exposure in the 
military as a pilot.

Pure tone threshold were as follows:

		1000hz	2000hz	3000hz	4000hz
Right 		45		60		65		75

Left		20		30		55		65

Word recognition scores were 82 percent in the right ear, and 
92 percent in the left ear.  The diagnosis was moderately 
severe sensorineural hearing loss throughout the speech range 
in the right ear and moderate sensorineural hearing loss 
2000hz and above in the left ear.  The veteran reported 
tinnitus bilaterally.  He was unsure of the onset date, as he 
did not pay attention to it.  He reported that it was not 
bothersome unless he thought about it, and that it was 
sometimes loud and high pitched.

The veteran's representative provided an opinion by Dr. 
Tregubov, a senior medical consultant for the American 
Legion.  Dr. Tregubov stated that the veteran's current 
diagnosis showed hearing loss of the type caused by 
acoustical trauma.  He stated that in his opinion it was 
quite possible that the veteran's noise exposure in service 
caused his current hearing loss and tinnitus.

The Board concludes that the overwhelming objective evidence 
of record indicates that the veteran's hearing was normal 
throughout his years of service.  The veteran's hearing was 
evaluated as normal on examination in March 1952, November 
1953, February 1958, January 1959, January 1960, December 
1960, April 1962, February 1963, and April 1963.  The Board 
concludes that the veteran's statements and the opinion of 
the senior medical consultant for the American Legion do not 
outweigh the objective evidence of the veteran's service 
medical records, which show frequent audiometric examinations 
with normal results in 
service.  The record does not indicate treatment for, or 
diagnosis of, a hearing loss disability until many years 
after the veteran's retirement from service.


2.  Entitlement to service connection for osteoarthritis of 
the spine with scoliosis, leg length discrepancy, and back 
injury.

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such further 
development would be futile.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The veteran reported that he experienced a back injury in 
1943.  He reported that he was treated with medication only.  
He has stated that he did not complain of pain in his back on 
his separation examination, but instead gritted his teeth and 
completed the requested ranges of motion.

A review of the veteran's service medical records shows no 
complaints of, treatment for, or diagnosis of a back 
disorder.  The veteran has contended that the RO did not 
review service medical records from the period of his 
assignment at TUSLOG Detachment 3, APO NY 324, at Karamursel, 
Turkey.  A careful review of the veteran's service medical 
records indicates that treatment records for this period, and 
unit assignment, are contained within the claims folder.  
These records include reports of examinations conducted in 
April 1962, February 1963, and April 1963.

Post service medical records include a statement by the 
veteran's private physician, dated in April 1996.  This 
physician reported that the veteran had been followed by him 
for several years for chronic low back pain.  He noted that 
X-ray examination of the lumbar spine showed degenerative 
scoliosis with multiple level degenerative lumbar disc 
disease with severe arthritis and loss of disc space.

The report of a VA examination, conducted in June 1996, shows 
the veteran giving a history of a back injury in 
approximately February 1943, for which he received treatment 
with medications only.  He reported that he has experienced 
chronic low back pain since approximately 1962.  He stated 
that X-rays of the lumbosacral spine revealed degenerative 
joint disease of the lumbar spine, degenerative disc disease 
of the lumbar spine, and scoliosis.  He complained of chronic 
low back pain aggravated by weather changes, bending, 
lifting, stooping, squatting, standing, and ambulation in 
excess of 10-15 minutes.  

He stated that he has stiffness of the lower back with 
occasional bilateral lumbar muscle spasms, intermittent 
bilateral sciatica, and intermittent tingling and numbness of 
the lower legs and feet without motor weakness.  He stated 
that his right leg has been approximately 3/4 of an inch 
shorter than the left for approximately 10 years.  He wore a 
right shoe uplift and gave a history of scoliosis for at 
least the past 30 years, possibly even congenital scoliosis.

Examination showed normal straight leg raising test.  There 
was moderate scoliosis with deviation to the right.  Range of 
motion was within normal limits without tenderness, and with 
no objective evidence of pain on motion.  X-ray examination 
showed scoliosis present, convexed to the right.  There was 
narrowing of the vertebral spaces present between L1-2 and 
L2-3.  There were advanced arthritic changes present.

Diagnoses included degenerative joint disease, due to unknown 
cause, osteoarthritis, involving lumbosacral spine with 
history of degenerative disc disease and scoliosis of the 
lumbar spine; and shortening of the right leg of unknown 
etiology.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty. 38 U.S.C.A. §§ 1110, 1131 
(West 1991 and Supp. 1998); 38 C.F.R. § 3.303 (1998).

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The Court has held that a well- 
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Court has also held that although a 
claim need not be conclusive, the statute provides that it 
must be accompanied by evidence that justifies a "belief by 
a fair and impartial individual" that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  Lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  See Grottveit, 5 Vet. 
App. at 93 (Court held that lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (Court held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  See Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

With regard to the veteran's claim for osteoarthritis of the 
spine with scoliosis, leg length discrepancy, and back injury 
the Board concludes that, although he currently has a low 
back disability, no competent medical evidence has been 
presented which attributes the current disability to the 
veteran's remote military service.  His service medical 
records are negative for a back injury, or for complaints 
regarding any back disability.  No competent medical opinion 
has related his current disability to his military service.  
The veteran is not shown to be competent to render a 
professional medical opinion regarding the etiology of his 
current disability.  As noted above, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded.  His claim is, therefore, not well 
grounded and is denied.

However, where a claim is not well grounded, it is 
incomplete, and depending on the particular facts of the 
case, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application, where the veteran has reported other known or 
existing evidence.  Robinette v. Brown, 8 Vet.App. 69, 77 
(1995); Epps v. Brown, 9 Vet.App. 341 (1996).  In this case, 
regardless of whether the obligation attached, VA has 
complied with this obligation in the July 1997 statement of 
the case and in the above discussion.


ORDER

Entitlement to service connection for bilateral hearing loss 
and tinnitus is denied.
Entitlement to service connection for osteoarthritis of the 
spine with scoliosis, leg length discrepancy, and back 
injury.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 
- 11 -


- 10 -


